Case 1:19-cv-00358-LO-TCB Document 42 Filed 10/04/19 Page 1 of 6 PageID# 285



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


 SULAIMAN ALMUBARAK

            PLAINTIFF,

            v.                                       CASE NO. 1:19-cv-00358-LO-TCB

 LIV LUXURY GROUP, LLC, et al.

            DEFENDANTS.


             COUNTER-PLAINTIFF IBRAHIM SHAHIN’S COUNTERCLAIM

       Pursuant to Fed. R. Civ. P 13, Counter-Plaintiffs Ibrahim Shahin (“Mr. Shahin”) and Liv

Luxury Group LLC (“Liv Luxury”) respectfully bring this counterclaim against Counter-

Defendant Sulaiman Almubarak (“Mr. Almubarak”).

                                             PARTIES

       1.        Counter-plaintiff Ibrahim Shahin is an individual residing in Fairfax County,

Virginia, who is a member of Liv Luxury Group LLC.

       2.        Counter-plaintiff Liv Luxury Group LLC is a Virginia limited liability company

that rents furnished residences in Northern Virginia.

       3.        Upon information and belief, Counter-defendant Sulaiman Almubarak is an

individual residing in Saudi Arabia, who conducts business in Virginia.

                                   JURISDICTION & VENUE

       4.        Pursuant to 28 U.S.C. § 1332 this Court exercises subject matter jurisdiction over

this case because the litigants are diverse and the amount in controversy is above $75,000.00.

       5.        This Court exercises personal jurisdiction over Mr. Almubarak because he filed his


                                                 1
Case 1:19-cv-00358-LO-TCB Document 42 Filed 10/04/19 Page 2 of 6 PageID# 286



second amended complaint in this Court, and in doing so submitted himself to the jurisdiction of

this court to render a judgment against him.

       6.      Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this case because

a substantial part of the events giving rise to this case occurred in the Eastern District of Virginia.

                             THE LIV LUXURY TRANSACTION

       7.      In August 2018, Mr. Almubarak agreed to purchase a fifty percent (50%)

membership interest in Liv Luxury for $500,000.00 from Mr. Shahin.

       8.      The agreement between the parties remained simple. Mr. Almubarak promised to

pay $500,000.00 to Mr. Shahin, and in exchange, Mr. Shahin promised to deliver a fifty percent

(50%) membership interest in Liv Luxury to Mr. Almubarak.

       9.      In exchange for payment of the purchase price or $500,000.00, Mr. Almubarak was

entitled to a 50% interest in Liv Luxury.

       10.     On numerous occasions, even before Mr. Almubarak made any payments due under

the agreement, Mr. Shahin held Mr. Almubarak out as his business partner and treated Mr.

Almubarak as an equal partner. Mr. Shahin helped Mr. Almubarak gain access to Liv Luxury’s

CitiBusiness Flexible Checking Account. And by Mr. Almubarak’s own admission, “Citibank sent

[him] a UserID, temporary Business Code, and Token Serial Number in the name of ‘Sulaiman

Almubarak Liv Luxury Group,’ to facilitate access to the Liv Luxury checking account.”

       11.     Mr. Shahin relied on Mr. Almubarak’s promise to pay $500,000, in treating him as

an equal owner and paying other bills.

       12.     By autumn of 2018, Mr. Almubarak deposited or had transferred a total of

$250,000.00 into Liv Luxury’s CitiBusiness Flexible Checking Account, a bank account to which

he had access. Mr. Shahin understood that Mr. Almubarak intended this payment to count towards



                                                  2
Case 1:19-cv-00358-LO-TCB Document 42 Filed 10/04/19 Page 3 of 6 PageID# 287



the total purchase price of $500,000.00 that he had promised to pay for a fifty percent (50%)

membership interest in Liv Luxury to Mr. Shahin.

       13.        To date, Mr. Almubarak has not followed through on the parties’ agreement and

his promise to purchase a fifty percent (50%) membership interest in Liv Luxury for $500,000.00

from Mr. Shahin.

                                  THE SAUDI TRANSACTION

       14.        In summer of 2018, Messrs. Shahin and Almubarak learned that MNG, a Turkish

company, had completed a project in Saudi Arabia and was entitled to $12,000,000.00 for its work.

MNG needed assistance recovering this money.

       15.        In exchange for Messrs. Shahin and Almubarak’s assistance in recovering this

money, MNG agreed to pay them $1,000,000.00, which Mr. Shahin and Mr. Almubarak agreed to

divide equally.

       16.        Mr. Shahin and Mr. Almubarak agreed to divide this payment equally, meaning

that each of them would be entitled to $500,000.00.

       17.        By late summer of 2018, Mr. Shahin and Mr. Almubarak secured the release of the

$12,000,000.00 due to MNG. MNG paid the $1 million to Mr. Almubarak or to an account within

the or control of Mr. Almubarak.

       18.        Mr. Almubarak transferred or arranged for the transfer $333,333.33 to Mr. Shahin

in September 2018.

       19.        Upon information and belief, Mr. Almubarak exercises custody and control over

the remainder of the payment, including the remaining $166,666.67 belonging to Mr. Shahin.

       20.        In breach of their agreement, Mr. Almubarak refuses to transfer Mr. Shahin’s

outstanding payment of $166,666.67 to him. Mr. Almubarak later claimed that Mr. Shahin’s share



                                                  3
Case 1:19-cv-00358-LO-TCB Document 42 Filed 10/04/19 Page 4 of 6 PageID# 288



was significantly less, divided with Mr. Almubarak’s brother, or both.

                             CLAIM 1: BREACH OF CONTRACT
                                (The Liv Luxury Transaction)

        21.     Mr. Shahin and Liv Luxury incorporate all other paragraphs of this counterclaim as

if fully set forth herein.

        22.     In August 2018, Mr. Almubarak agreed to purchase a fifty percent (50%)

membership interest in Liv Luxury for $500,000.00 from Mr. Shahin.

        23.      In September 2018, Mr. Almubarak paid $250,000.00 towards the purchase price

for a fifty percent (50%) membership interest in Liv Luxury.

        24.     To date, Mr. Almubarak has not paid the balance of the purchase price, or

$250,000.00 of the $500,000.00, for a fifty percent (50%) membership interest in Liv Luxury.

        25.     Mr. Almubarak has breached the parties’ agreement and his promise to purchase a

fifty percent (50%) membership interest in Liv Luxury for $500,000.00 from Mr. Shahin.

        WHEREFORE, Mr. Shahin and Liv Luxury moves this Court to either (1) compel specific

performance of the parties’ agreement, whereby Mr. Almubarak pays the remainder of the

purchase price, $250,000.00, and receives a fifty percent (50%) membership interest in Liv Luxury

Group LLC or (2) pay the $250,000.00 as damages, and award costs and other relief as the Court

deems proper.

                             CLAIM 2: BREACH OF CONTRACT
                                  (The Saudi Transaction)

        26.     Mr. Shahin and Liv Luxury incorporate all other paragraphs of this counterclaim as

if fully set forth herein.

        27.     In summer 2018, Mr. Almubarak and Mr. Shahin agreed to help MNG, a Turkish

company, recover $12,000,000.00 which was being held in Saudi Arabia, in exchange for a


                                                4
Case 1:19-cv-00358-LO-TCB Document 42 Filed 10/04/19 Page 5 of 6 PageID# 289



$1,000,000.00 payment.

       28.     Mr. Almubarak and Mr. Shahin agreed to divide the $1,000,000.00 payment

equally, meaning each would receive $500,000.00.

       29.     In late summer 2018, Mr. Almubarak and Mr. Shahin secured the recovery of the

$12,000,000.00, and MNG paid the $1,000,000 payment.

       30.     Mr. Almubarak paid or arranged for the payment of only $333,333.33 to Mr.

Shahin.

       31.     Upon information and belief, Mr. Almubarak exercises custody and control over

the remainder of the payment, including the remaining $166,666.67 belonging to Mr. Shahin.

       32.     In breach of their agreement, Mr. Almubarak refuses to transfer or arrange for

transfer of Mr. Shahin’s outstanding payment of $166,666,67 to him.

       WHEREFORE, based on the foregoing, Mr. Shahin moves this Court to enter judgment

against Mr. Almubarak in the amount of at least $166,666.67 in compensatory damages, plus

interest, costs, and award costs and other relief as the Court deems proper.

Dated: October 4, 2019.                              Respectfully Submitted,


                                                     /s/ George R.A. Doumar
                                                     George R.A. Doumar, VSB No. 26490
                                                     Raj H. Patel, VSB No. 878931
                                                     Doumar Martin PLLC
                                                     1530 Wilson Boulevard, Suite 430
                                                     Arlington, Virginia 22209
                                                     Tel: 703-243-3737
                                                     Fax: 703-524-7610
                                                     gdoumar@doumarmartin.com
                                                     rpatel@doumarmartin.com

                                                     /s/ David R. Mahdavi
                                                     David R. Mahdavi, VSB No. 27417
                                                     8133 Leesburg Pike, Suite 400
                                                     Tysons Corner, Virginia 22182

                                                 5
Case 1:19-cv-00358-LO-TCB Document 42 Filed 10/04/19 Page 6 of 6 PageID# 290



                                                    Tel: 703-790-4900
                                                    Fax: 703-790-1676
                                                    dmahdavi@fmsrlaw.com

                                                    COUNSEL FOR LIV LUXURY GROUP
                                                    LLC AND IBRAHIM SHAHIN

                                CERTIFICATE OF SERVICE

       I certify that on October 4, 2019, I served a copy of the foregoing counterclaim, via the

ECF system, to the following:

Timothy W. Bergin
Neil H. Koslowe
Potomac Law Group PLLC
1300 Pennsylvania Avenue, NW, Suite 700
Washington, DC 20004
Tel: 703-447-4032
tbergin@potomaclaw.com
nkoslowe@potomaclaw.com

COUNSEL FOR ALMUBARAK

                                                    /s/ George R.A. Doumar
                                                    George R.A. Doumar, VSB No. 26490
                                                    Raj H. Patel, VSB No. 878931
                                                    Doumar Martin PLLC
                                                    1530 Wilson Boulevard, Suite 430
                                                    Arlington, Virginia 22209
                                                    Tel: 703-243-3737
                                                    Fax: 703-524-7610
                                                    gdoumar@doumarmartin.com
                                                    rpatel@doumarmartin.com

                                                    /s/ David R. Mahdavi
                                                    David R. Mahdavi, VSB No. 27417
                                                    8133 Leesburg Pike, Suite 400
                                                    Tysons Corner, Virginia 22182
                                                    Tel: 703-790-4900
                                                    Fax: 703-790-1676
                                                    dmahdavi@fmsrlaw.com

                                                    COUNSEL FOR LIV LUXURY GROUP
                                                    LLC AND IBRAHIM SHAHIN

                                                6
